DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Rothe (US 2016/0258885 A1; pub. Sep. 8, 2016) in view of Vedantham et al. (US 2012/0195403 A1; pub. Aug. 2, 2012).
Regarding claim 1, Rothe discloses: a method for scatter correction of an image of an object (para. [0007], [0010], [0065]), comprising: acquiring, by a radiation detector of an imaging system, data representing at least one scatter image of an object based upon detection of radiation that is transmitted through an imaging volume of the object (para. [0010], [0065]); placing an aperture plate between the object and the radiation detector at a first position (para. [0010], [0065]), the aperture plate comprising a plurality of apertures configured to inhibit scattered radiation from detection by the radiation detector (para. [0050]); acquiring, by the radiation detector, data representing at least one first partial scatter-free image based upon detection of radiation that is transmitted through the imaging volume of the object when the aperture plate is in the first position (para. [0010], [0065]); moving the aperture plate to one or more second positions, different from the first position, wherein the apertures of the first position and one or more second positions cover the area of the object captured within the at least one scattered image (para. [0010], [0065]); acquiring, by the radiation detector, data representing at least one second partial scatter- free image based upon detection of radiation that is transmitted through the imaging volume of the object when the aperture plate is in the one or more second positions (para. [0010], [0065]); receiving, by an analyzer comprising one or more processors, the at least one first and second partial scatter-free image data; generating, by the analyzer, at least one scatter-free image based upon a combination of at least a portion of the at least one first partial scatter-free image data and at least a portion of the at least one second partial scatter-free image data (para. [0009]-[0011]). 
Rothe is silent about:  updating, by the analyzer, a scatter correction model using at least a portion of the at least one scatter image and the at least one scatter-free image; and outputting, by the analyzer, the updated scatter correction model.
In a similar field of endeavor, Vedantham et al. disclose: updating, by the analyzer, a scatter correction model using at least a portion of the at least one scatter image and the at least one scatter-free image (claim 9); and outputting, by the analyzer, the updated scatter correction model (claim 25, para. [0049]) motivated by the benefits for improved x-ray image quality.
In light of the benefits for improved x-ray image quality, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rothe with the teachings of Vedantham et al.
Regarding claim 4, Rothe discloses: the detected radiation is collimated (para. [0008]-[0009], the scatter rejecting aperture plate collimates the radiation to the detector).
Regarding claim 6, Rothe discloses: moving the aperture plate comprises at least one of a unidirectional translation, a bidirectional translation, or a rotation (para. [0065]).
Regarding claim 7, Rothe discloses: the at least one scatter image is a scatter image set comprising a plurality of images (para. [0069]).
Regarding claim 8, Rothe discloses: the apertures are arranged in a two-dimensional grid (para. [0064]).
Regarding claim 9, Rothe discloses: the apertures in the first position and at the least one second position overlap one another (para. [0070]).
Regarding claim 10, Rothe discloses: the apertures in the first position (fig.10B item 211) and the at least one second position (fig.10B item 213) are spaced apart by a predetermined distance from one another.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rothe (US 2016/0258885 A1; pub. Sep. 8, 2016) in view of Vedantham et al. (US 2012/0195403 A1; pub. Aug. 2, 2012) and further in view Tajima et al. (US 2015/0030129 A1; pub. Jan. 29, 2015).
Regarding claim 5, the combined references are silent about: the at least one scatter free image is not generated by interpolation of the at least one first partial scatter-free image data or the at least one second partial scatter-free image data.
In a similar field of endeavor, Tajima et al. disclose: generating a scatter free image without interpolation (para. [0021], [0159]) motivated by the benefits for improved image quality (Tajima et al. para. [0020]).
 In light of the benefits for improved image quality as taught by Tajima et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rothe and Vedantham et al. with the teachings of Tajima et al.

Claims 11, 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rothe (US 2016/0258885 A1; pub. Sep. 8, 2016) in view of Rui et al. (US 2018/0330233 A1; pub. Nov. 15, 2018).
Regarding claim 11, Rothe discloses: An imaging system, comprising: a radiation source (fig.1 item 12) configured to emit radiation directed towards an object (fig.1 item 18); a radiation detector (fig.1 item 16) configured to detect the emitted radiation transmitted through an imaging volume of the object; a moveable aperture plate positioned between the object and the radiation detector and further comprising a plurality of apertures configured to inhibit scattered radiation from detection by the radiation detector (para. [0008]-[0011]); and an analyzer including one or more processors (fig.1 item 34) and configured to: receive data representing at least one scatter image of the object based upon detection of radiation transmitted through an imaging volume of the object (para. [0008]-[0011]); receive data representing at least one first partial scatter-free image of the object based upon detection of radiation that is transmitted through the imaging volume of the object when the aperture plate is in a first position (para. [0008]-[0011]); receive data representing at least one second partial scatter-free image based upon detection of radiation that is transmitted through the imaging volume of the object when the aperture plate is in one or more second positions, different from the first position (para. [0008]-[0011]); wherein the apertures in the first position and the one or more second positions cover the area of the object captured within the at least one scattered image (para. [0008]-[0011]); generate at least one scatter-free image based upon a combination of at least a portion of the at least one first partial scatter-free image data and at least a portion of the at least one second partial scatter-free image data (para. [0008]-[0011]).
Rothe is silent about:  train a scatter correction model using at least a portion of the at least one scatter image and the at least one scatter-free image; and output, by the analyzer, the trained scatter correction model.
In a similar field of endeavor, Rui et al. disclose: train a scatter correction model using at least a portion of the at least one scatter image and the at least one scatter-free image; and output, by the analyzer, the trained scatter correction model (Abstract, para. [0026]-[0031]) motivated by the benefits for obtaining high quality images for diagnosis (Rui et al. para. [0025]).
In light of the benefits for obtaining high quality images for diagnosis as taught by Rui et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Rothe with the teachings of Rui et al.
Regarding claim 14, Rothe discloses: the detected radiation is collimated (para. [0008]-[0009], the scatter rejecting aperture plate collimates the radiation to the detector).
Regarding claim 15, Rothe discloses: the analyzer is not configured to generate the at least one scatter free image by interpolation of the at least one first partial scatter-free image data or the at least one second partial scatter-free image data (para. [0053]).
Regarding claim 16, Rothe discloses: the first and at least one second positions differ by at least one of a unidirectional translation, a bidirectional translation, or a rotation (para. [0065]).
Regarding claim 17, Rothe discloses: the at least one scatter image is a scatter image set comprising a plurality of images (para. [0069]).
Regarding claim 18, Rothe discloses: the apertures are arranged in a two-dimensional grid (para. [0064]).
Regarding claim 19, Rothe discloses: the apertures in the first position and at the least one second position overlap one another (para. [0070]).
Regarding claim 20, Rothe discloses: the apertures in the first position (fig.10B item 211) and the at least one second position (fig.10B item 213) are spaced apart by a predetermined distance from one another.

Allowable Subject Matter
Claims 2-3, 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, Rui et al. disclose: the scatter correction model is a neural network (para. [0026]) model including a scatter correction algorithm (para. [0026]). Trotter et al. disclose: determining a deviation between the generated scatter-corrected image and the at least one scatter-free image (para. [0063]-[0064]).
The prior arts fail to teach, disclose, suggest or make obvious: determining a deviation between the generated scatter-corrected image and the at least one scatter-free image; when the deviation is greater than a predetermined deviation, updating the scatter correction algorithm to reduce the deviation; and when the deviation is less than or equal to the predetermined deviation, outputting the updated scatter correction model including the updated scatter correction algorithm.
Regarding claim 3, Noshi discloses: the scatter correction model comprises a deconvolution including a scatter edge spread function (ESF), the scatter edge spread function further including a point spread function (PSF) configured to correct scatter within a scatter image (para. [0059]-[0062]). Trotter et al. disclose: determining a deviation between the scatter-corrected image and the at least one scatter- free image (para. [0063]-[0064]).
The prior arts fail to teach, disclose, suggest or make obvious: by the analyzer, updating the scatter correction model by: applying the PSF to at least a portion of the at least one scatter image to generate a scatter-corrected image; determining a deviation between the scatter-corrected image and the at least one scatter- free image; when the deviation is above a predetermined deviation, updating parameters of the PSF to reduce the deviation and repeating said applying and determining operations; and when the deviation is below the predetermined deviation, outputting the updated scatter correction model including the updated PSF parameter.
Regarding claim 12, the prior arts fail to teach, disclose, suggest or make obvious: determining a deviation between the generated scatter-corrected image and the at least one scatter-free image; and when the deviation is greater than a predetermined deviation, updating the scatter correction algorithm to reduce the deviation; and when the deviation is less than or equal to the predetermined deviation, outputting the updated scatter correction algorithm.
Regarding claim 13, the prior arts fail to teach, disclose, suggest or make obvious: determining a deviation between the scatter-corrected image and the at least one scatter- free image; and when the deviation is above a predetermined deviation, updating the parameters of the PSF to reduce the deviation and repeating said applying and determining operations; and when the deviation is below the predetermined deviation, output the PSF parameters.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371. The examiner can normally be reached Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MAMADOU FAYE/Examiner, Art Unit 2884